EXHIBIT 10.11

FIRST PULASKI NATIONAL CORPORATION
1994 EMPLOYEE STOCK PURCHASE PLAN



1.  Purpose.  The purpose of the FIRST PULASKI NATIONAL CORPORATION 1994
Employee Purchase Plan (the "Plan") is to advance the growth and prosperity of
FIRST PULASKI NATIONAL CORPORATION (the "Company") by providing employees with
an additional incentive to contribute to the best interests of the Company.
Without prejudice to other compensation programs approved from time to time by
the Board of Directors (the "Board") and/or shareholders of the Company, such
additional incentive is to be given employees by means of providing Plan
participants an opportunity to subscribe for shares of the Company's common
stock pursuant to the terms of the Plan.



2.  Administration of the Plan.



A.  The Plan shall be administered by the Board unless and until such time as
the Board delegates administration to a committee pursuant to subparagraph 2(c)
(the "Committee").



B.  The Board shall have the power, subject to, and within, the limits of the
express provisions of the Plan:



(i)  To determine from time to time which of the eligible persons shall be
afforded the opportunity to subscribe for shares of the Company's common stock,
the terms of each subscription, and the number of shares which may be subscribed
for.



(ii)  To construe and interpret the stock subscription agreements entered into
under the Plan and to establish, amend and revoke rules and regulations for the
Plan's administration. The Board, in the exercise of this power, shall generally
determine all questions of policy and expediency that may arise and may correct
any defect, omission or inconsistency in the Plan or in any stock subscription
agreement in a manner and to the extent the Board shall deem necessary or
expedient to make the Plan fully effective.



(iii)  To amend the Plan as provided herein.



(iv)  Generally, to exercise such powers and to perform such acts as are deemed
necessary or expedient to promote the best interest of the Company.



C.  The Board, by resolution, may delegate administration of the Plan
(including, without limitation, the Board's powers under subparagraph 2(b) to a
Committee, the Committee shall have, in connection with the administration of
the Plan, the powers theretofore possessed by the Board, subject, however, to
such constraints, not inconsistent with the provisions of the Plan, as may be
adopted from time to time by the Board. The Board at any time may remove members
from or add members to the Committee or may abolish the Committee and revest in
the Board the administration of the Plan. Vacancies on the Committee, howsoever
caused, shall be filled by the Board.



D.  The interpretation and construction by the Board of any provisions of the
Plan or of any stock subscription agreement entered into pursuant to the terms
of the Plan shall be final, and the interpretation or construction by any
Committee appointed pursuant to subparagraph 2(c) of any such provisions or
subscription agreement shall also, unless otherwise determined by the Board, be
final. No member of such Committee or of the Board shall be liable for any
action or determination made in good faith with respect to the Plan or any stock
subscription agreement entered into pursuant to the terms of the Plan.



3. Eligible Employees. The Board or the Committee shall determine from time to
time those officers and employees of the Company who shall participate in the
Plan and, pursuant to the provisions of the Plan, the level of participation and
the terms and conditions, including requirements as to continued employment by
the participant,

page 1

--------------------------------------------------------------------------------

upon which stock subscription agreements will be entered into. Directors of the
Company who are not also employees of the Company or its subsidiaries shall not
be eligible to participate in the Plan.



4. The Stock.  The stock subject to the provisions of the Plan shall be
purchased from existing shares outstanding (as amended in April 2003 ) or of the
Company's authorized and unissued common stock. The total number of shares of
the Company's common stock that may be purchased pursuant to the terms of the
Plan shall not exceed in the aggregate 30,000 shares. In the event of any
merger, reorganization, consolidation, recapitalization, stock dividend, stock
split, combination of shares, exchange of shares, split-up, split-off, spin-off,
liquidation or other change in corporate structure affecting the Common Stock
subject to the Plan, then appropriate substitutions or adjustments shall be made
in maximum aggregate number of shares subject to or reserved for issuance under
the Plan.



5. Terms and Conditions of Stock Purchases.  All stock purchases pursuant to the
Plan shall be in such form as the Board or the Committee shall from time to time
determine, and shall be subject to the following terms and conditions:



A. Purchase Price.  The price per share for common stock purchased pursuant to
the terms of the Plan shall be the fair market value of the stock as determined
and fixed by the Board or the Committee.



B. Payment for Stock.  Payment for shares subject to a stock subscription
agreement granted under the Plan must be made in the form of cash or a note,
provided that the term of the note may not exceed five years. Payment in
currency or by check, bank draft, cashier's check or postal money order shall be
considered payment in cash.



6. Non-Assignability.  No stock subscription agreement shall be transferable.



7. Amendment.  The Board from to time may amend this Plan. Rights and
obligations under any stock subscription agreement entered into before amendment
of the Plan shall not be altered or impaired by amendment of the Plan, except
with the consent of the person with whom the stock subscription agreement was
entered into.



8. Indemnification of Committee.  In addition to such other rights of
indemnification as they may have as directors or as members of the Committee,
the members of the Committee shall be indemnified by the Company against the
reasonable expenses, including attorney's fees actually and necessarily incurred
in connection with the defense of any action, suit or proceeding, or in
connection with any appeal therein, to which they or any of them may be a party
by reason of any action taken or failure to act under or in connection with the
Plan, and against all amounts paid by them in settlement thereof (provided such
settlement is approved by independent legal counsel selected by the Company) or
paid by them in satisfaction of a judgment in any such action, suit or
proceeding, except in relation to matters as to which it shall be adjudged in
such action, suit or proceeding that such Committee member is liable for
negligence or misconduct in the performance of his duties; provided that within
60 days after institution of any such action, suit or proceeding, the Committee
member shall in writing offer the Company the opportunity, at its own expense,
to handle and defend the same.

page 2

--------------------------------------------------------------------------------

This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933.



MEMORANDUM



TO:              Participants under the First Pulaski National Corporation 1994
Employee Stock Purchase Plan



FROM:        First National Bank and First Pulaski National Corporation



DATE:         June 21, 1994



SUBJECT:  Summary of Provisions of 1994 Employee Stock Purchase Plan

________________________________________________________________________________________________



INTRODUCTION

This Prospectus relates to the First Pulaski National Corporation 1994 Employee
Stock Purchase Plan (the "Plan") and the securities of First Pulaski National
Corporation (the "Company") being offered pursuant to the Plan. Participants may
obtain additional information with respect to the Plan and its administrators
from Tracy Porterfield, Chief Financial Officer, at 206 South First Street,
Pulaski, Tennessee 38478 (telephone: 931-363-2585). All capitalized terms not
defined herein shall be given the same meaning ascribed to such terms in the
Plan.

The Plan was approved by the Board of Directors on March 8, 1994 and
subsequently by the Company's shareholders on April 21, 1994. The purpose of the
Plan is to provide the employees of the Company an additional incentive to
contribute to the best interests of the Company, by offering such employees,
among other things, options to purchase shares of Common Stock of the Company.

The Board of Directors has the right to amend, alter, or discontinue the Plan,
except that the Board may not impair the rights of any right under the Plan
previously granted without the consent of the affected participant.

The Plan is not subject to the provisions of the Employee Retirement Income
Security Act of 1974 and is not a "qualified plan" under Section 401(a) of the
Internal Revenue Code of 1986, as amended.


ADMINISTRATION OF THE PLAN



The Plan shall be managed by the Board unless and until the Board delegates
administration to a committee appointed by the Board of Directors (the
"Committee"). Members of the Committee are selected by and serve at the
discretion of the Board of Directors of the Company.



The Committee has the authority and discretion to determine from time to time
which persons shall be afforded the opportunity to subscribe for shares of the
Common Stock, the terms of the subscription and the number of shares that may be
subscribed for under the Plan. The Committee is authorized to interpret the Plan
and may from time to time adopt such rules, guidelines, and practices, not
inconsistent with the provisions of the Plan, as it may deem advisable to
supervise the administration of the Plan. All decisions made by the Committee in
construing the provisions of the Plan are final.



page 3

--------------------------------------------------------------------------------

SECURITIES TO BE OFFERED AND WHO
MAY PARTICIPATE IN THE PLAN

The securities being offered pursuant to the Plan are, or are exercisable with
respect to, the shares of Common Stock, $1.00 par value, of the Company. The
Common Stock will be purchased from the Company, and no commissions or fees will
be assessed in connection with such purchases. The aggregate number of shares of
Common Stock currently reserved and available for distribution under the Plan
may not exceed 30,000 shares. The Plan provides for adjustment in the number of
shares of Common Stock available under the Plan in the event of a merger,
reorganization, consolidation, recapitalization, extraordinary cash dividend,
stock dividend, stock split, or other change in corporate structure affecting
the Common Stock.

The selection of persons to participate in the Plan is made by the Committee.
All employees and officers of the Company are eligible for selection by the
Committee to participate in the Plan. In general, other than the overall Plan
limitation, there is no limit on the number of shares that may be awarded to any
single employee participant.




PURCHASE OF SECURITIES

Under the Plan, the Committee has the authority to grant to officers and
employees of the Company the right to subscribe for shares of Common Stock upon
such terms and conditions as the Committee, in its sole discretion, shall
determine, subject to the express provisions of the Plan.

Purchase Price. The price per share for Common Stock purchased pursuant to the
terms of the Plan shall be the fair market value of the stock as determined and
fixed by the Board of of Directors of First Pulaski National Corporation.

Payment for Stock. Payment for shares subject to a stock subscription agreement
granted under the Plan must be made in the form of cash or a note, provided that
the term of the note may not exceed five years. Payment in currency or by check,
bank draft, cashier's check or postal money order shall be considered payment in
cash.

Non-Assignability. No stock subscription agreement shall be transferable.


INDEMNIFICATION OF COMMITTEE

In addition to such other rights of indemnification as they may have as
directors or as members of the Committee, the members of the Committee shall be
indemnified by the Company against the reasonable expenses, including attorney's
fees actually and necessarily incurred in connection with the defense of any
action, suit or proceeding, or in connection with any appeal therein, to which
they or any of them may be a party by reason of any action taken or failure to
act under or in connection with the Plan, and against all amounts paid by them
in settlement thereof (provided such settlement is approved by independent legal
counsel selected by the Company) or paid by them in satisfaction of a judgment
in any such action, suit or proceeding, except in relation to matters as to
which it shall be adjudged in such action, suit or proceeding that such
Committee member is liable for negligence or misconduct in the performance of
his duties; provided that within 60 days after institution of any such action,
suit or proceeding, the Committee member shall in writing offer the Company the
opportunity, at its own expense, to handle and defend the same.


INCORPORATION OF CERTAIN DOCUMENTS BY REFERENCE



The following documents filed by the Company with the Securities and Exchange
Commission (the "SEC") pursuant to the Securities Exchange Act of 1934 (the
"Exchange Act") are incorporated by reference to the Registration Statement on
Form S-8, pursuant to which the shares being offered pursuant to the Plan have
been registered under the Securities Act of 1933, as amended, and also are
incorporated herein by this reference:

page 4

--------------------------------------------------------------------------------



(1) The description of the Company's Common Stock contained in the Registration
Statement on Form S-A filed by the Company to register the Common Stock under
the Exchange Act, including all amendments and reports filed for the purpose of
updating such description prior to the termination of the offering of the Common
Stock offered hereby.



(2) The Company's Annual Report on Form 10-KSB for the fiscal year ended
December 31, 1993.



(3) The Company's Quarterly Report on Form 10-QSB for the quarter ended March
31, 1994.



All documents filed by the Company pursuant to Section 13(a), 13(c), 14 or 15(d)
of the Exchange Act after the date hereof and prior to the filing of a
post-effective amendment to the Registration Statement on Form S-8 which
indicates that all securities offered have been sold or which de-registers all
securities then remaining unsold, shall be deemed to be incorporated by
reference herein and to be a part hereof from the date of filing of such
documents. Any statements contained in a document incorporated or deemed to be
incorporated by reference herein shall be deemed to be modified or replaced for
purposes hereof to the extent that a statement contained herein (or in any other
subsequently filed document which also is incorporated or deemed to be
incorporated by reference herein) modifies or replaces such statement. Any
statement so modified or replaced shall not be deemed, except as so modified or
replaced, to constitute a part hereof.



Copies of any documents incorporated by reference to the Registration Statement
on Form S-8 are available without charge to any participant in the Plan upon
written or oral request to Tracy Porterfield, Chief Financial Officer, at 206
South First Street, Pulaski, Tennessee 38478 (telephone 931-363-2585).



 

page 5

--------------------------------------------------------------------------------

EMPLOYEE STOCK PURCHASE PLAN
OPERATING RULES



The Management and Directors of First National Bank and First Pulaski National
Corporation realize that it is important and necessary for its officers and
employees to own stock in First Pulaski National Corporation. This plan makes
the purchase of stock easier for employees.



The terms and conditions of the Plan are as follows:



1.  This Plan shall be administered by a Committee of the Board of First Pulaski
National Corporation and is subject to all terms and conditions set forth in the
FIRST PULASKI NATIONAL CORPORATION 1994 EMPLOYEE STOCK PURCHASE PLAN as approved
by the shareholders on April 21, 1994.



2.  Trustees of the Plan are James T. Cox, Mark Hayes and Don Haney. The
Trustees will authorize loans to the eligible participants for the purpose of
purchasing stock under the Plan. Employees may also make cash purchases if they
choose. Those who borrow funds for the Plan will forfeit dividends on the
purchased stock until the stock note is paid out. However, the value of the
forfeited dividends shall be a credit on the interest due on the employee's note
each quarter.



A.  First National Bank will pay 3% of the interest rate cost, up to a maximum
of $18,000 per year for all participants. For example, if the interest rate for
a quarter is 8%, the Bank will 3% and the participant will pay 5%. Should the
total interest for a quarter for all participants be greater than $4,500, the
$4,500 will be divided among the participants based upon a percentage of the
participant's interest due to the total interest due for the quarter. It is also
provided that if the 3% interest paid by the bank plus the dividend forfeited by
the participant exceeds the amount of interest due on a note, the excess will be
applied as a principal payment on the note.



3.  Pursuant to action of the Board of Directors of First Pulaski National
Corporation, all shares issued under the 1994 Employee Stock Purchase Plan shall
be at the average trading price, rounded to the nearest dollar, for all arms'
length transactions during the six-month period ending one month prior to the
issue date of said shares. (Item added May, 2003)



4.  The minimum payment amount will be determined so that each participant note
will not exceed a five-year period and will be made by payroll deductions.
Monthly per share payment amounts may be increased at the beginning of each
quarter, if necessary, to offset increasing interest rates.



5.  The stock will be pledged by the employee to the Trustees as collateral for
their loan.



A.  All owners of the stock must sign the loan documents.



B.  Stock pledged as collateral cannot have a minor as owner.



6.  Stock will be made available for purchase once each year, usually on July 1.



7.  Each stock purchase will remain a separate transaction until paid out and
will not be combined with subsequent purchases.



8.  Stock loan balances will be available on a day-to-day basis on the Bank's
computer, and may be paid off at any time.



9.  Stock is made available through the FIRST PULASKI NATIONAL CORPORATION 1994
EMPLOYEE STOCK PURCHASE PLAN.



A. All employees will fall into one of three categories. Stock will be offered
to employees within these categories subject to the number of share limitations
in a calendar year. Years of service will be counted as of July 1st of each
year.



B.  These categories and numbers of shares eligible to purchase in a calendar
year are as follows:



Under 10 years



Over 10 years

Vice-Presidents and above, including auditor



200 shares



250 shares

All other Officers



125 shares



175 shares

Non-Officers



75 shares



125 shares



C. In the event of any merger, reorganization, consolidation, recapitalization,
stock dividend, stock split, combination of shares, exchange of shares,
split-up, split-off, spin-off, liquidation or other change in corporate
structure affecting

page 6

--------------------------------------------------------------------------------

the common stock subject to the plan, then appropriate substitutions or
adjustments shall be made in the maximum number of shares eligible for purchase
each year.



D.  The Company would be authorized to sell to First National Bank in any
calendar year up to one-half (1/2) of the shares of stock which were eligible to
be purchased by employees under this plan but which were not purchased by the
subscription date. First National Bank would then contribute the purchased
shares to the First National Bank Profit Sharing Plan. The number of shares
actually contributed would be discussed with the Trustees of the Profit Sharing
Plan; currently James T. Cox, Mark Hayes and Don Haney; and the contribution
would be subject to their approval.



E.  The Board Committee will have the right to alter provisions "B" or "D" of
this item at any time.



10.  Should any employee cease to be an employee of the Bank for any reason, the
stock note shall become due and payable at once.



11. All full-time employees who have been employed for a minimum of one year, as
of July 1st of each year, would be eligible. Officers would be immediately
eligible.



12.  Senior management, along with the Board Committee, will make clarification
and decisions on any point contained in this Plan and that decision will be
final.



A. Senior management, along with the Board Committee, will also have the right
to change any provision as it pertains to new stock purchases.



13.  Interest paid by First National Bank for the employee under the provisions
of this plan will be taxable to the employee for the year received.



14.  Employees can elect to pay cash for shares that they are eligible to
purchase.



15.  Officers and employees must purchase stock under this plan in their own
name with the intent to keep the stock for investment purposes for at least one
year, and not with the intent for the stock to be owned by anyone else,
including family members or other employees.



A.  In the event of legitimate hardship cases or in the event of valid
estate-planning considerations, employees may seek management approval for
disposal of stock acquired under this plan within the first year of ownership.



B.  The spirit of the plan encourages employee ownership, in the belief that
with ownership comes superior performance. Any employee who violates the
'spirit' of the Plan will be prohibited from further participation in the Plan.



16.  Before stock is purchased on this Plan, each purchasing employee is to be
given a copy of this Employee Stock Purchase Plan and a prospectus.



17.  This Plan, or any part of it, may be terminated by the Board of First
Pulaski National Corporation at any time.

 

page 7

